Citation Nr: 0924466	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent and 
a rating in excess of 50 percent from June 22, 2006, forward, 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1967 to April 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2009.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to June 22, 2005, the Veteran's PTSD is not 
manifested by impaired memory, impaired communication, 
flattened affect, impaired abstract thinking, impaired 
thought processes, impaired judgment, delusions, panic 
attacks, hallucinations, suicidal ideation, homicidal 
thoughts, or inappropriate behavior, and the Veteran attended 
school and maintained a personal relationship.

2.  Effective June 22, 2005, the Veteran's PTSD was 
manifested by suicidal and homicidal thoughts, increasing 
social isolation, auditory hallucinations, paranoid thinking, 
disturbances in motivation and mood, and limited insight, but 
no evidence of total impairment.  

3.  Effective April 28, 2009, the evidence indicates that the 
Veteran is totally isolated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent are not met 
prior to June 22, 2005, but the criteria for a 70 percent 
rating are met effective June 22, 2005, and the criteria for 
a 100 percent rating are met effective April 28, 2009, for 
the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(prior to and subsequent to 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In November 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the Veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008).  Therefore, no further notice is needed.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing examinations, and 
providing a personal hearing.  Thus, the Board finds the 
issue ready for adjudication.  

Increased Ratings

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in the February 2006 
decision currently on appeal, based on evidence that the 
condition onset during service.  A 10 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record, effective May 1, 1987, 
the day after separation.  The Veteran disagreed with the 
evaluation assigned, and in a February 2007 rating action, 
the RO increased the initial rating to 30 percent effective 
the day after separation and to 70 percent effective June 22, 
2006.  Although the Veteran's disability rating was 
increased, the Veteran has not withdrawn his original appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
issue before the Board is entitlement to an initial rating in 
excess of 30 percent and a rating in excess of 70 percent 
effective June 22, 2006, for PTSD.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

An August 1988 VA examination record reflects the Veteran's 
history of "some difficulty" falling asleep and occasional 
depression and anxiety.  The Veteran also reported seeing a 
psychiatrist in July 1988 due to family stress and difficulty 
associated with people taking advantage of his good will and 
money.  The Veteran denied any sustained depressed mood, 
flashbacks, frequent nightmares, auditory or visual 
hallucination, or paranoid ideation.  The record notes the 
Veteran "actually has very little symptoms for the most part 
and admits to just becoming angry, diaphoretic, and anxious 
when he feels that someone is trying to 'screw [him] over".  
The Veteran reported having a girlfriend with whom he had 
lived since 1983.  The Veteran also reported that he was 
attending school, and he indicated that he was not having any 
difficulty and that he really enjoyed it.  After examination, 
the examiner diagnosed the Veteran with mild PTSD.  

VA treatment records indicate that the Veteran was 
hospitalized from June 22, 2005, to June 25, 2005, after 
presenting with increasing anger, agitation, and homicidal 
ideation towards his wife and her family who had been staying 
at their house.  On admission, the Veteran reported that his 
anger had been worsening over the past several months, and he 
stated that he had thoughts of harming his wife and her 
family with a hammer or a baseball bat.  The hospitalization 
records reflect the Veteran's additional histories of 
anhedonia, impaired concentration, auditory hallucinations, 
depression, aggression, increased alcohol usage, and poor 
sleep, and he indicated that he had a plan to kill himself 
after killing the others.  He denied a past history of 
unpredictable behavior, appetite or concentration problems, 
guilt, mania, psychosis, or hallucination, and he was noted 
to be appropriately dressed and groomed and oriented to time, 
place, and person.  Thought processes were directable though 
perseverated on anger.  The hospitalization records reflect 
global assessment of functioning (GAF) scores ranging from 25 
(admission) to 51 (discharge).  At the time of discharge, the 
Veteran reported that he no longer had any homicidal ideation 
and he indicated that his psychiatric symptoms had improved.  

The Veteran then attended a partial hospital program from 
July to August 2005, leaving the program in August 2005 
because he had to return to work.  The treatment records 
reflect the Veteran's history of suicidal thoughts 
approximately twice a week.  The Veteran denied any suicidal 
thoughts at the time of treatment, however, and he indicated 
that he had no intent or plan to hurt himself.  These records 
document that the Veteran had poor insight and judgment, 
intense though appropriate affect, and loud, fast, and 
somewhat pressured speech.  Thought processes were directable 
but circumstantial and perseverated on anger.  The Veteran 
denied hallucination or suicidal or homicidal ideation.  

A March 2006 VA treatment record reflects that the Veteran 
was seen as a walk-in for a refill of his medication.  The 
Veteran reported that he had been stable on his medication, 
and he reported that after running out of his medication 
three weeks earlier, he had become increasingly irritable, 
was drinking more, and was sleeping less.  Examination 
revealed that the Veteran was pleasant, cooperative, and 
well-groomed, with normal speech, normal psychomotor 
activity, normal thought process, normal thought content (no 
suicidal or homicidal ideation and no hallucinations or 
paranoia), and fair insight and judgment.  

The Veteran was then seen for another medication refill in 
October 2006.  The record reflects the Veteran's history of 
sleep impairment and occasional verbal arguments with his 
wife.  He also indicated that he was frustrated with his 
step-daughter who was living in his house and he reported 
that he had previously "thought about getting his 'gun and 
wiping everybody out".  The Veteran denied having any such 
thought for approximately a month, however, and he denied any 
current thoughts, plans, or intent for suicide or homicide.  
Examination revealed logical, coherent, and pressured speech; 
normal motor activity, fair energy, moderate anxiety, 
variable concentration, moderate short-term memory 
impairment, social and emotional withdrawal, and intact 
insight and judgment.  Thoughts were at times tangentially 
connected.  The examiner diagnosed the Veteran with 
depression and PTSD and assigned a GAF score of 47.  

A January 2007 VA examination record reflects the Veteran's 
history of hypervigilence, paranoia, insomnia, intermittent 
auditory hallucinations that tell him to kill himself, his 
wife, and her family, and panic attacks (periods of 
hyperventilation, heart palpitations, diaphoresis, and 
problems focusing and concentrating) approximately twice a 
week.  The Veteran also reported progressive problems at 
work, and he indicated that he had missed approximately one 
to one and a half weeks of work in the previous three months.  
The Veteran stated that he was having increased difficulty 
waking up in the morning and increased difficulty handling 
the stress at work.  The Veteran denied having any close 
friends.  Examination revealed mild to moderate distraction, 
depressed mood, poor insight, erratic judgment, and 
intermittent suicidal and homicidal ideation without plan or 
intent.  There was no delusion but there was evidence of 
paranoia.  Speech was normal, memory was "grossly intact", 
and thought processes were generally goal-directed though 
"somewhat rambling at times".  The Veteran indicated that 
he could control his behavior and reiterated that he had no 
plan or intent to hurt anyone.  The examiner diagnosed the 
Veteran with PTSD, schizoaffective disorder, and alcohol 
abuse, and assigned a GAF of 50 for the PTSD, 35 to 45 for 
the schizoaffective disorder, and 70 for the alcohol abuse.  
The examiner stated that the Veteran's schizoaffective 
disorder, which he believed had been misdiagnosed as 
depression in the past and which was manifested by prominent 
paranoia, auditory hallucination, and mild disorganization of 
thinking, was "more likely than not partially related" to 
the PTSD.  The examiner explained that the Veteran also 
appeared to have a biological predisposition towards a 
psychiatric disorder, however.  The examiner reported that he 
believed the Veteran had severe to extreme social and 
occupational dysfunction secondary to the PTSD and "even 
more so" the schizoaffective disorder.  The examiner also 
reported that the Veteran had mild to moderate social and 
occupational dysfunction secondary to his alcohol abuse.  

April 2008 VA treatment records indicate that the Veteran had 
returned to the VA Medical Center for the first time since 
2006 for medication refills.  The records reflect the 
Veteran's history of being separated from his wife and living 
alone in a townhouse, and he reported having increasing 
depressive symptoms and negative ruminative thoughts about 
his wife and her family's unfair treatment of him since 
November 2007, when he ran out of medication and when his 
mother died.  The Veteran reported that he was angry at his 
wife for "messing up his life", and he indicated that he 
had thoughts (and auditory hallucinations) of hurting her and 
her family though he denied any intent.  He also denied 
having any guns at home, and he reported that he would 
"admit [himself] to the hospital if need[ed]" to prevent 
him from acting on his thoughts.  The Veteran also reported 
that suicidal ideation without plan, though not as often as 
before.  He stated that he was still working regularly, 
though he was sometimes late due to his insomnia, and he 
indicated that he got along fine with his co-workers and that 
he enjoyed his day at work because it distracted him from his 
ruminations.  His reported functioning decreased when home, 
however:  he indicated that, at home, he ate poorly, was 
constantly tired, and just sat on the couch watching 
television, not answering the phone or picking up the mail, 
his clothes, or the dishes.  The Veteran indicated that he 
had support from work colleagues, his two sisters in the 
area, and his out-of-state sister and nephew.  

Examination revealed that the Veteran was casually dressed 
with calm psychomotor activity, dysthmic and somewhat labile 
affect, and slightly rapid and pressured speech.  Thought 
process was tangential and focused on mistreatment by his 
wife and her family but redirectable.  After examination, the 
Veteran was assessed with PTSD and major depression with 
psychotic features and was assigned a GAF score of 58.  

September 2008 VA treatment records reflect the Veteran's 
history of having an incident at work where he "blew up and 
was cussing out the other employees".  The Veteran also 
reported that he had had suicidal thoughts of buying a gun 
and shooting himself, though he did not act on it.  As a 
result, he knew he needed to refill his medications (which 
had run out three weeks earlier) and see his provider.  The 
records note that the Veteran was oriented to time, place, 
and person and that he had normal speech and goal-directed 
thought process.  Insight and judgment were poor.  The 
Veteran denied hallucinations, paranoia, and homicidal or 
suicidal ideation.  Subsequent VA treatment records note the 
Veteran's history of feeling better and calmer since 
restarting his medication, though he indicated that he still 
had anxiety and problems trusting people.  The Veteran also 
indicated that he was back at work and that he was having 
some trouble with a supervisor who yelled at everyone.  The 
Veteran stated that he tried not to take the yelling 
personally, and he indicated that he had decided not to 
retire "in the near-time".  The Veteran still denied 
hallucinations and suicidal or homicidal ideation, and he 
indicated that he felt more optimistic and that his mood was 
improving since re-starting the medication.  Examination 
revealed that the Veteran was adequately groomed and casually 
dressed and that he had goal-directed and spontaneous and 
restricted but appropriate speech.

In addition to the aforementioned medical evidence, the 
record indicates that the Veteran provided testimony on his 
symptoms at an April 2009 Board hearing.  The Veteran's 
testimony revealed that he had retired from his job in 
November 2008 and that he was still separated from his wife.  
The Veteran testified that he was socially isolated, with no 
friends, and he indicated that he no longer had much contact 
with his family.  He reported that his family drifted apart 
after the death of his mother in 2007.  The Veteran also 
testified that he had suicidal thoughts approximately once a 
week and occasional homicidal thoughts towards his wife and 
her family, but he indicated that though he had thought about 
buying a gun he had not done so.  The Veteran also testified 
that he lacked motivation in maintaining his residence:  he 
indicated that he sometimes let dishes pile up all week and 
that he would not answer the phone when it rang.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The veteran's PTSD is currently rated under Diagnostic Code 
(DC) 9411.  During the period on appeal, the rating criteria 
for evaluating mental disorders were amended (effective 
November 7, 1996).  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's PTSD.  VA's Office of General Counsel (OGC) 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  What remains unclear, however, is whether the "old" 
criteria can be applied prospectively, although the OGC, in 
VAOPGCPREC 7-2003 seems to indicate (this opinion is not 
entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria prospectively.

Under the old criteria, a 50 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted (1) where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment. Each of these three sets of criteria is an 
independent basis for grant of a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, an evaluation of 50 percent is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for PTSD with total occupational and social 
impairment, due to symptoms such as the following: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

The Board notes that 38 C.F.R. §§ 4.16, which provides the 
criteria for establishing total ratings for unemployability, 
was also amended twice during the period on appeal, effective 
September 4, 1990, and November 7, 1996.  Effective between 
September 4, 1990 and November 7, 1996, the regulation 
provided that where the Veteran's mental disorder was 
assigned a 70 percent evaluation, and that mental disorder 
precluded a Veteran from securing or following a 
substantially gainful occupation, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  This version of the regulation is not 
applicable in this case, however:  as discussed below, the 
Veteran's PTSD does not warrant a 70 percent rating until 
after this regulation was repealed in November 1996.  As 
such, this version of the regulation will not be considered 
further.  

After review of the record, the Board finds that a 100 
percent rating is warranted effective April 28, 2009, based 
on the Veteran's competent and credible history of total 
isolation at that time.  The Board also finds that a 70 
percent rating, but no higher, is warranted from June 22, 
2005, to April 28, 2009, based on the evidence of auditory 
hallucinations, increasing social isolation, paranoid 
thinking, disturbances in motivation and mood, limited 
insight, and suicidal and homicidal thoughts.  

A rating higher than 70 percent is not warranted prior to 
April 28, 2009, however, because the records does not suggest 
total impairment, as defined by the "old" or "new" 
diagnostic criteria, prior to April 28, 2009.  The records 
contain no findings of total impairment, and the reported 
symptoms do not approximate the disability picture created by 
the higher rating.  There is no evidence of gross impairment 
in thought processes or speech, loss of contact with reality, 
total isolation, delusions, disorientation, inability to 
remember intimate details, neglect of personal hygiene, 
intermittent inability to perform the activities of daily 
living, or grossly inappropriate behavior, and the Board 
notes that the Veteran was able to maintain employment until 
his retirement in November 2008.  Additionally, although the 
Veteran reported suicidal and homicidal thoughts, he 
consistently denied intent to carry through on these 
thoughts, which indicates that the Veteran did not pose a 
persistent risk of hurting himself or others.  Finally, the 
reported GAF scores, which are predominantly in the 40s and 
50s, indicate findings of less than total impairment.  The 
Board notes that the Veteran has reported persistent auditory 
hallucination.  The Veteran was able to control his behavior 
and maintain contact with reality so that the hallucinations 
did not render him completely impaired, however.  In sum, the 
Board finds that the disability pictures contemplated by the 
100 ratings are not met prior to April 28, 2009.  

The Board also finds that a rating in excess of 30 percent is 
not warranted prior to June 22, 2005.  Prior to June 22, 
2005, there is no evidence, to include history, of flattened 
affect, sustained depression, disturbance of motivation, 
panic attacks, hallucinations, delusions, inappropriate 
behavior, difficulty in understanding complex commands, or 
impairment of memory, judgment, abstract thinking, or 
communication, and the evidence indicates that the Veteran 
attended school without difficulty and had a live-in 
girlfriend.  The evidence also reveals an examiner's 
assessment of the PTSD as mild.  After review, the Board 
finds that the evidence does not suggest that the Veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, that the 
Veteran's reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, or that the Veteran had reduced reliability and 
productivity due to his PTSD.  Thus, the Board finds that a 
rating in excess of 30 percent is not warranted for this 
period.  


ORDER

Prior to June 22, 2005, a rating in excess of 30 percent for 
PTSD is denied, but effective June 22, 2005, a rating of 70 
percent, but no higher, is granted, and effective April 28, 
2009, a rating of 100 percent is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


